Citation Nr: 0514472	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether a substantive appeal as to the issue of whether new 
and material evidence to reopen a claim for service 
connection for a right ankle disability was timely filed.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from April 30, 1998, 
to July 6, 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in 2000 by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for service connection for a right ankle 
disability.  

By an October 2003 decision, the Board found that the 
veteran's notice of disagreement with that determination was 
timely and that his subsequent substantive appeal had also 
been timely filed.  The Board remanded the case to the RO for 
the issuance of a statement of the case as to the issue of 
whether new and material evidence had been received to reopen 
the claim for service connection for a right ankle 
disability.  Upon expiration of the period allowed for the 
filing of a substantive appeal, the RO returned the case to 
the Board for further review.  


FINDINGS OF FACT

1.  By an October 2003 decision, the Board of Veterans' 
Appeals held that the veteran had filed a timely notice of 
disagreement and substantive appeal as to the issue of 
entitlement to service connection for a right ankle 
disability and remanded the case to the RO for the issuance 
of a statement of the case addressing the issue of whether 
new and material evidence had been submitted to reopen the 
claim for service connection for that disability.  

2.  In January 2004 the RO issued a statement of the case 
addressing the issue of whether new and material evidence had 
been submitted to reopen the claim for service connection for 
a right ankle disability and the veteran was notified of the 
need to file a substantive appeal as to that issue.  

3.  No substantive appeal was received from the veteran 
following the issuance of the January 2004 statement of the 
case nor did the veteran request an extension of the filing 
deadline.  


CONCLUSION OF LAW

The veteran has not submitted a substantive appeal as to the 
issue of entitlement to service connection for a right ankle 
disability.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.202, 20.302, 20.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  See 
also VAOPGCPREC 5-04.  

In the present case, the jurisdictional issue before the 
Board is a legal one as there is no dispute as to the 
essential facts required to resolve the question as to the 
Board's jurisdiction.  Accordingly, the notice and duty to 
assist provisions of the VCAA are inapplicable and no action 
pursuant to the VCAA is required.  


Factual Background

In August 1998, the veteran filed a claim for service 
connection for a right ankle disability.  In October 1998, 
the RO denied the claim on the basis that a chronic condition 
had not been shown.  Notification of the denial and of his 
procedural and appellate rights was mailed to the veteran on 
October 23, 1998.  

In January 2000, the veteran expressed disagreement with the 
denial of service connection and requested that the service 
connection claim be reopened.  In August 2000 the RO 
determined that a timely notice of disagreement had not been 
received but accepted the January 2000 communication as an 
application to reopen the claim and denied the claim as not 
well grounded.  Notice of the decision, including information 
concerning the veteran's appellate rights, was mailed on 
August 30, 2000.  

On further review of the case following enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), the RO found 
that the claim had been reopened by submission of new and 
material evidence but denied the claim on the merits.  The 
date on the rating decision document is clearly incorrect and 
the correct date cannot be determined, but notice of the 
decision, including information concerning the veteran's 
procedural and appellate rights, was issued on June 4, 2001.  

In February 2002, the veteran submitted a notice of 
disagreement with the decision announced in the June 2001 
letter.  In April 2002 the RO found that the notice of 
disagreement had not been timely filed and issued a statement 
of the case which addressed the timeliness issue.  

In October 2003 the Board, as noted above, found that both 
the veteran's notice of disagreement and substantive appeal 
had been timely filed and remanded the case for the issuance 
of a SOC addressing the issue of whether new and material 
evidence to reopen the previously denied claim for service 
connection for a right ankle disability had been received.  
The RO issued the requisite statement of the case in January 
2004 and notified him that if no substantive appeal were 
received within 60 days, the appeal would be returned to the 
Board.  No substantive appeal was thereafter received from 
the veteran.  

On February 15, 2005, the Board mailed a letter to the 
veteran to advise him that it would be necessary for the 
Board to address a problem relating to the Board's 
jurisdiction to review the case and to offer him an 
opportunity to respond.  The letter was sent to an incorrect 
address and was returned as undeliverable.  A new letter was 
sent to his correct address on February 28, 2005.  No 
response was received.  


Analysis

Before an issue may be reviewed on appeal, the Board must 
assess whether it has jurisdiction to address the matter.  
Marsh v. West, 11 Vet. App. 468 (1998); see also Sutton v. 
Brown, 9 Vet. App 553, 564-70 (1996).  The Board shall not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  "It is 
well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

An appeal to the Board of a decision by the RO is 
accomplished by a three-step sequential process.  
Specifically, (1) the veteran initiates an appeal by filing a 
notice of disagreement with the decision, (2) the RO issues a 
statement of the case providing the veteran notice of the 
laws and regulations pertaining to the decision, the evidence 
that was considered in making the decision, and the reasons 
for the decision; and (3) the veteran perfects or completes 
the appeal to the Board by filing a VA Form 9 substantive 
appeal in response the statement of the case.  38 U.S.C.A. § 
7105(a), (c), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
. . . ."); 38 C.F.R. § 20.200 (1996); Roy v. Brown, 5 Vet. 
App. 554, 555 (1993); cf. Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997) (Archer, J., concurring) ("The 
claimant, in order to perfect an appeal to the BVA, 'should 
set out specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case.'") (quoting 38 U.S.C. § 7105(d)); 38 C.F.R. § 
20.202("Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed); but see Rowell, 4 Vet. App. 
9, 17 (1993) (holding that lack of timely filed substantive 
appeal does not deprive Board of jurisdiction over appeal 
initiated by a timely notice of disagreement); Beryle v. 
Brown, 9 Vet. App. 24, 28 (1996) (holding that, where Board 
proceeded to review claims on appeal where no substantive 
appeal was filed, Board implicitly waived the filing 
requirement of the substantive appeal as to those claims).  

The filing of a substantive appeal is subject to time limits.  
A substantive appeal must be filed within 60 days from the 
date of mailing of the statement of the case or a 
supplemental statement of the case, or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(b)(1)(d)(3) (West 
2002); 38 C.F.R. § 20.302(b)(c) (2004); Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991).  

As the last event in a long and complicated procedural 
history, this case came before the Board in October 2003 for 
review of the issue of whether the above requirements for 
appellate review of the issue of entitlement to service 
connection for a right ankle disability had been satisfied.  
The Board concluded that both a notice of disagreement and a 
substantive appeal had been timely filed.  However, since the 
issue developed and certified to the Board in October 2003 
involved procedural matters only, no statement of the case 
addressing the merits of the underlying service connection 
claim had yet been issued.  The Board therefore remanded the 
claim to the RO for the issuance of a new statement of the 
case.  

At that point, in order for the veteran to obtain Board 
review of the underlying service connection issue, it was 
incumbent upon him to again comply with the procedural 
requirements set forth in the law.  The filing of a new 
substantive appeal following the issuance of the new 
statement of the case was required.  

The record shows that in compliance with the Board's October 
2003 remand, the RO issued a statement of the case in January 
2004 as to the issue of whether the claim for service 
connection for a right ankle disability has been reopened by 
submission of new and material evidence.  The statement of 
the case was accompanied by a notice letter that provided 
further notification of the requirement that a substantive 
appeal be filed and of the time limits for doing so.  A VA 
Form 9, Appeal to the Board of Veterans' Appeals, was 
enclosed.  No reply of any kind was received from or on 
behalf of the veteran that might be construed as either a 
substantive appeal or a request for an extension of the 
filing deadline.  

As a result of the veteran's failure to file a timely 
substantive appeal following the January 2004 statement of 
the case, the Board does not have jurisdiction to review the 
merits of his service-connection claim and the appeal must be 
dismissed.  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


